Citation Nr: 0207977	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  95-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1. Entitlement to service connection for a back disability.

2. Entitlement to an increased rating for service-connected 
neurogenic bladder with urinary tract infections, currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to February 
1982.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1990 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

Following the veteran's January 1993 personal hearing, a 
Hearing Officer's decision granted a 60 percent evaluation 
for the veteran's service-connected neurogenic bladder with 
urinary tract infections.  A February 1993 rating decision 
reflected the assignment of that increased evaluation.  
Although the veteran was granted an increased evaluation, the 
issue has not been formally withdrawn, therefore this matter 
is before the Board at this time.  

The veteran's claims were previously before the Board, and in 
an October 1996  decision they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1. The veteran's disability manifested by disc disease at L4-
5, with spinal stenosis, is etiologically related to injury 
incurred in service.  

2. The veteran's service-connected neurogenic bladder with 
urinary tract infections is not shown to be manifested by 
multiple urethroperineal fistulae; malignant neoplasms of the 
genitourinary system; renal dysfunction; or a post-operative 
kidney transplant.  


CONCLUSIONS OF LAW

1. The grant of service connection is warranted for disc 
disease at L4-5 with spinal stenosis.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 3.102 and 
3.156(a)).  

3. The schedular criteria for a rating in excess of 60 
percent for the a neurogenic bladder with urinary tract 
infections have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
4.115b, Diagnostic Codes 7512-7599 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in letters and decisions dated in December 1990, December 
1991, February 1993, and October 1995 of the evidence needed 
to substantiate her claim, and she was provided an 
opportunity to submit such evidence.  She was also afforded 
the opportunity to submit additional evidence following the 
Board's October 1996 decision.  Moreover, in a September 1991 
statement of the case and several supplemental statements of 
the case, the RO notified the veteran of regulations 
pertinent to increased rating and service connection claims, 
informed her of the reasons for which it had denied her 
claims, and provided her additional opportunities to present 
evidence and argument in support of her claims.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate her claim for an 
increased rating and for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports and private medical records.  In 
addition, the veteran was afforded VA examinations during her 
appeal.  In this regard, all known and available private and 
VA medical records have been obtained and are associated with 
the veteran's claims file.  

The Board notes that the veteran is receiving Social Security 
Administration (SSA) benefits.  In an August 1995 letter, the 
veteran was informed that she was entitled to compensation.  
Accompanying the letter was a list of evidence used by the 
SSA in making that determination.  The medical evidence noted 
by the SSA is also included in the veteran's claims file. 

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

I. Entitlement to service connection for a back disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records are included in the 
claims file.  At her January 1973 induction examination, the 
veteran made no reference to back pain or back troubles of 
any sort.  The earliest medical evidence of record indicates 
that she initially complained of low back pain in April 1977.  
At that time, she asserted that she felt a "pop" in her 
back.  She denied radiation, weakness, numbness, and bowel or 
bladder dysfunction, and tenderness was found over her lumbar 
area.  Two weeks later, after being treated for back spasms, 
the veteran reported continued back pressure and indicated 
she had difficulty urinating.  An orthopedist did not believe 
that the veteran's urinating difficulties were related to her 
back pain.  In January 1978, the veteran was treated 
following a fall in which she reported discomfort in her 
lumbosacral coccygeal and right hip regions.  She related her 
prior history of mechanical low back pain, from April 1977, 
but indicated she had been asymptomatic for back pain since 
that time.  X-rays of the lumbosacral spine and right hip 
were negative for fracture or subluxation.  The veteran was 
hospitalized for four days and diagnosed with soft tissue 
contusions of the lumbosacral region and the right hip.  A 
subsequent examination by a neurosurgeon noted severe 
tenderness over the coccyx and sacrum, and she was assigned 
to physical therapy.  The veteran was diagnosed with 
recurrent low back pain in September 1978, and in October 
1980, she was diagnosed with low back strain.  The veteran 
continued to seek treatment for back pain through May 1981.  
Her separation examination is not of record.  

VA outpatient treatment reports, dated June 1991 to September 
2000, are of record.  The veteran continued to seek treatment 
for back pain during this time.  In September 1994, the 
veteran complained of intermittent lumbosacral spasms for the 
prior two years.  She was diagnosed with lumbar radiculopathy 
and lumbosacral spasms.  In November 1999, the veteran had 
cervical spasms and lumbar complaints.  Her lumbar spine was 
observed to be symptomatic with pain across the back.  She 
was ultimately diagnosed with both cervical radicular 
syndrome and lumbar spinal stenosis.  It was noted that her 
in-service fall "may or may not" have been the cause of her 
current back pain.  The veteran was diagnosed with moderate 
lumbar lipomatosis in May 2000.  During an August 2000 
examination, several diagnoses were listed as possible 
etiologies for the veteran's back pain, once of which was a 
"tethered cord," suggested by her in-service fall and 
bladder disorder.

The veteran was afforded a VA examination for spinal 
disorders in August 1999.  At that time, the veteran reported 
that her back pain began after an in-service fall in 1978.  
The examiner diagnosed the veteran with "chronic low back 
pain," and in addressing her bladder disorder, the examiner 
stated that, "orthopedic-wise, there is no connection 
between the neurogenic bladder and the complaints of pain in 
the lower back."

The veteran had an MRI of the lumbar spine at Northwest 
Medical Center in March 2001.  According to the report of the 
MRI, there was generalized disc bulging at the L4-5 level.  
The impression reported was spinal stenosis at L4-5.

The evidence supports a grant of service connection for a 
back disability.  The veteran's service medical records 
clearly document that the veteran did not have stated back 
pain or a history of back pain at her induction examination 
in January 1973.  In fact, April 1977 is the earliest date of 
record reflecting that the veteran complained of low back 
pain.  During service, she was diagnosed with "recurrent low 
back pain," "low back strain," and was treated for back 
spasms.  The service medical records also reflect that the 
veteran injured her back in January 1978, and was 
hospitalized for four days.  She was diagnosed with soft 
tissue contusions of the lumbosacral region and right hip.  
In addition, a neurosurgeon noted severe tenderness of the 
coccyx and sacrum and assigned the veteran to physical 
therapy.  Thus, the veteran was treated for "back pain" on 
several occasions during service.

Following active service, the veteran continued to seek 
treatment for back pain.  During VA outpatient treatment, 
from June 1991 to September 2000, she was diagnosed with 
lumbosacral spasms, chronic low back pian, lumbar spinal 
stenosis, and a possible tethered cord.  It was also noted 
that her in-service fall "may or may not" be the cause of 
her recurring back pain.  Finally, an in-service orthopedist 
stated that the veteran's back pain was unrelated to her 
bladder disorder, and the August 1999 VA examiner asserted 
that there was "no connection" between the veteran's 
bladder disorder and the complaints of pain in the lower 
back.  According to the report of the MRI the veteran had in 
March 2001, she has disc disease at the L$-5 level with 
spinal stenosis.

The Board finds that when such evidence is considered in its 
totality and all reasonable doubt is resolved in the 
veteran's favor, the Board must conclude that it is at least 
as likely as not that the veteran's disc disease at L4-5 with 
spinal stenosis is the result of an injury in service.  Her 
back pain started in service and, although it has been 
difficult to arrive at a diagnosis, the pain has continued to 
the present and cannot be dissociated from the current 
diagnosis of disc disease at L4-5.
  
II. Entitlement to an increased rating evaluation for 
neurogenic bladder with urinary tract infections.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 2001); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 60 percent disability 
rating for her service-connected bladder disorder under the 
provisions of Diagnostic Codes 7512-7599.  In the assignment 
of Diagnostic Code numbers, hyphenated Diagnostic Codes may 
be used.  Injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2001).  As the veteran's bladder disorder is of an 
unknown etiology, Diagnostic Codes 7512-7599 will be used for 
evaluation.  

The veteran contends that her bladder disorder is more 
disabling than currently evaluated, and she has appealed for 
an increased rating.  The current rating of 60 percent is the 
maximum rating that may be assigned under Diagnostic Codes 
7512-7599 which contemplate symptomatology associated with 
voiding dysfunction.  Higher ratings are possible for 
genitourinary disabilities under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7519, 7528, and 7593.  In particular, a 100 
percent rating is warranted for multiple urethroperineal 
fistulae (7519); malignant neoplasms of the genitourinary 
system (7528); and following kidney transplant surgery 
(7593).  An 80 percent rating is also possible under 38 
C.F.R. § 4.115a (2001) for renal dysfunction. 

The veteran is service-connected for a neurogenic bladder 
with urinary tract infections.  Therefore, her disability 
picture does not mirror those noted above for ratings in 
excess of 60 percent.  The evidence does not show that the 
veteran has multiple urethroperineal fistulae or malignant 
neoplasms of the genitourinary system.  In addition, the 
veteran has not undergone a kidney transplant.  Finally, 
there is no evidence that the veteran suffers from renal 
dysfunction.  As such, there is no basis on which to grant 
the veteran a rating in excess of 60 percent.  The Board does 
not doubt the veteran's sincere belief that her bladder 
disorder warrants a higher rating.  However, the Board is 
bound by the regulatory rating criteria, and the evidence 
simply does not persuasively show that the veteran's bladder 
disorder meets the standards for a rating in excess of 60 
percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
her neurogenic bladder with urinary tract infections.  
Moreover, there is no evidence that the veteran's bladder 
disorder has resulted in any marked interference with her 
employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  The Board notes 
parenthetically that the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disability was denied by the RO in an 
May 2000 rating decision and not appealed by the veteran.  
Essentially, the Board finds that it is not required to refer 
this matter to the RO for the procedural actions outlined 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

1. Service connection for disc disease at L4-5 with spinal 
stenosis is granted. 

2.  Entitlement for an increased rating for neurogenic 
bladder with urinary tract 
infections in excess of 60 percent is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

